Citation Nr: 0116101	
Decision Date: 06/13/01    Archive Date: 06/19/01

DOCKET NO.  98-17 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from January 1971 to 
October 1973, with a tour of duty in the Republic of Vietnam 
from January to August of 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1996 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma.  This case has since been 
transferred to the St. Louis, Missouri VARO.

The veteran also completed an appeal of the St. Louis VARO's 
November 1995 rating decision denying service connection for 
back and left leg disorders.  These claims were subsequently 
granted in a March 1996 rating decision and are no longer on 
appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran does not have a diagnosis of PTSD based upon 
a verified in-service stressor or participation in combat 
with the enemy.


CONCLUSION OF LAW

PTSD was not incurred or aggravated as a result of service.  
38 U.S.C.A. §§ 1110, 1154, 5107 (West 1991 & Supp. 2000); 38 
C.F.R. §§ 3.303, 3.304 (2000); The Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that all relevant 
facts have been properly developed in regard to the veteran's 
claim, and no further assistance is required in order to 
comply with the VA's statutory duty to assist him with the 
development of facts pertinent to his claim.  See The 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) (relevant sections of which are 
to be codified at 38 U.S.C.A. §§ 5103A and 5107(a)); see also 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  
Specifically, the RO has afforded the veteran a comprehensive 
VA examination.  Although the veteran reported recent private 
psychiatric treatment during his March 2001 VA Travel Board 
hearing, he did not suggest that records of such treatment 
contained information as to the etiology of his claimed PTSD 
or the question of an in-service stressor.  Absent any 
indication the records would be helpful to his claim, further 
development would be futile.  

The duty to notify the veteran of the evidence necessary to 
substantiate his claim has also been met.  The RO informed 
him of the need for such evidence in the June 1998 Statement 
of the Case.  Given that the actions by the RO reflect 
fundamental compliance with the VCAA, the Board finds that 
the veteran's appeal will not be adversely affected merely 
because the RO developed this appeal prior to enactment of 
the VCAA and did not inform him of its provisions.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran are 
to be avoided).

Generally, in order to establish service connection for a 
particular disorder, the evidence must demonstrate that a 
disease or injury resulting in a current disability was 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110 (West 1991 & Supp. 2000); 38 C.F.R. § 3.303 
(2000).  However, VA regulations recognize that symptoms 
attributable to PTSD are often not manifested in service.  
Accordingly, service connection for PTSD requires a current 
medical diagnosis of PTSD (presumed to include the adequacy 
of the PTSD symptomatology and the sufficiency of a claimed 
in-service stressor), credible supporting evidence that the 
claimed in-service stressor(s) actually occurred, and medical 
evidence of a causal nexus or link between current 
symptomatology and the specific claimed in-service 
stressor(s).  See 38 C.F.R. § 3.304(f) (2000); Cohen v. 
Brown, 10 Vet. App. 128, 138 (1997) (citing Moreau v. Brown, 
9 Vet. App. 389, 394-95 (1996)).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  
If the evidence establishes that the veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service), the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  

In contrast, where VA determines that the veteran did not 
engage in combat with the enemy and was not a POW, or the 
claimed stressor is not related to combat or POW experiences, 
the veteran's lay statements alone will not be enough to 
establish the occurrence of the alleged stressor.  Instead, 
the record must include service records or other credible 
evidence corroborating the stressor.  38 U.S.C.A. § 1154(b) 
(West 1991); 38 C.F.R. § 3.304(d), (f) (2000); Gaines v. 
West, 11 Vet. App. 353, 357-58 (1998).  Such corroborating 
evidence cannot consist solely of after-the-fact medical 
nexus evidence.  See Moreau v. Brown, 9 Vet. App. 389, 396 
(1996).

The Board has first considered the question of whether the 
veteran has a medical diagnosis of PTSD.  This question has 
not been conclusively answered by the evidence of record.  
The veteran's August 1996 VA psychiatric examination did not 
reveal PTSD.  However, a multi-system examination conducted 
by a physician for the Oklahoma Disability Determination 
Division in February 1997 includes an impression of PTSD.  A 
February 1998 VA psychiatric record shows that PTSD was to be 
ruled out, whereas a July 1998 V A psychiatric record 
includes an impression of questionable PTSD versus a 
psychosis.  The only other VA treatment record containing an 
unequivocal PTSD diagnosis is a VA social work report, dated 
in September 1998.

Even assuming that the veteran currently has PTSD, however, 
the PTSD diagnosis must be based upon either participation in 
combat with the enemy or a verified in-service stressor for 
compensation purposes.  Medical linkage evidence is 
insufficient, in and of itself, to predicate the grant of 
service connection for PTSD.  See Moreau v. Brown, 9 Vet. 
App. at 396.  Thus, the question becomes whether the veteran 
either engaged in combat with the enemy during service or 
experienced a verified in-service stressor upon which the 
diagnosis of PTSD is based.

With regard to the question of whether the veteran 
participated in combat with the enemy during service, his 
military records show that his primary military occupational 
specialty was light weapons infantryman.  His principal duty 
while in Vietnam, however, as shown on his enlisted 
qualification record was a correctional specialist with a 
military police battalion.  His military commendations 
include the National Defense Service Medal; the Vietnam 
Campaign Medal, with a "60" device; the Vietnam Service 
Medal, with two bronze stars; one overseas service bar; and a 
sharpshooter badge, with an M-16 rifle bar.  The veteran's 
service medical records do not reflect any combat-related 
wounds, or award of the Purple Heart Medal or the Combat 
Infantryman Badge.  In short, the veteran's claims file has 
no evidence to confirm his participation in combat with the 
enemy during service.  

The Board has also considered whether the veteran's PTSD 
diagnosis may otherwise be based upon a verified in-service 
stressor or stressors.  The Board observes that during his 
August 1996 VA psychiatric examination the veteran reported 
that he was a perimeter guard at Cam Rahn Bay and that he saw 
a number of disturbing events.  He also reported an incident 
when he started shooting his gun without reason.  Also, 
during his March 2001 VA Travel Board hearing, the veteran 
reported a crush injury to his leg and shooting at rats in 
his bunker while on guard duty in Vietnam. 

The Board observes that the stressful events by the veteran 
are not presently accompanied by the degree of detail that 
would make stressor verification efforts by the United States 
Armed Services Center for Research of Unit Records (Unit 
Records Center) feasible.  The RO, in letters sent to the 
veteran in August 1996 PTSD questionnaire) and January 1998 
(stressor development attachment), requested that he provide 
more specific details as to these claimed stressors, 
including specific dates and names of involved individuals.  
The RO reiterated the need for such information in the June 
1998 Statement of the Case.  To date, however, the veteran 
has not been able to provide such information.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991) (addressing the 
veteran's responsibility in providing information that is 
essential in obtaining putative evidence).  

Elsewhere, on the VA examination for PTSD in August 1996, for 
example, the veteran said he had been a perimeter guard in 
Vietnam and began shooting his rifle for unknown reasons 
while near a graveyard.  He stated that he had seen skeletons 
and blood at the time, at which point his rifle was taken 
away.  Reportedly, he had since dreamed of what he had seen 
in the form of nightmares.  The examiner specifically 
concluded that he did not believe the veteran had PTSD.  The 
Oklahoma Disability Determination Division examination in 
February 1997 also refers to the veteran's complaints of 
severe nightmares, seeing skeletons coming out of the ground 
and hallucinations telling him to kill people.  

On the February 1998 VA examination, the veteran conceded 
that he was not in combat in Vietnam, but at one point had 
his gun taken away for shooting rats while on guard duty, 
leaving him feeling defenseless and fearful at the time.  The 
examining physician also noted that the veteran had been 
heavily involved in drugs and alcohol in Vietnam.  At his 
hearing before the Board in March 2001, the veteran referred 
to stress from the bunker incident shooting a rat and 
spending the night without a weapon, as well as a fracture of 
the left femur in a July 1971 training accident.  

Since the veteran did not provide any specific time and 
location details for the graveyard or rat shooting incidents 
while on guard duty in Vietnam, they are, in the Board's 
judgment, unverifiable as currently described.  The veteran 
is service connected for residuals of a remote fracture of 
the mid-shaft of the left femur (0 percent) and the service 
medical records show that an M-60 machine gun fell on his 
left leg.  But no medical professional has related PTSD to 
this training incident prior to service in Vietnam.  Indeed 
the Oklahoma Disability Determination Division examination 
noted that "his [the veteran's] mental problems date from 
Vietnam."  

Given the available stressor information provided by the 
veteran, the Board finds no basis for further inquiries for 
stressor verification in connection with the current appeal.  
Even assuming for discussion purposes that the veteran 
currently has PTSD, the evidence does not show that he 
participated in combat while serving in Vietnam or that the 
disorder is based upon a verified stressor or stressors from 
service.  The preponderance of the evidence is against the 
veteran's claim for service connection for PTSD.  

In reaching this decision, the Board acknowledges that the VA 
is statutorily required to resolve the benefit of the doubt 
in favor of the veteran when there is an approximate balance 
of positive and negative evidence regarding the merits of an 
outstanding issue.  However, that doctrine is not for 
application in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) 
(West 1991); The Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (relevant sections of 
which are to be codified at 38 U.S.C.A. § 5107(b)).  









ORDER

The claim of entitlement to service connection for PTSD is 
denied.



_______________________________
CHARLES E. HOGEBOOM
Member, Board of Veterans' Appeals



 

